                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOHN FLETCHER,                                  )
                                                 )
                 Plaintiff,                      )
                                                 )
           v.                                    )
                                                           Case No. 4:18-CV-2041-SPM
                                                 )
 SHADE TREE SERVICE COMPANY, et                  )
 al.,                                            )
                                                 )
                 Defendants.

                                MEMORANDUM AND ORDER

           This case is before the Court on Defendants’ Motion to Dismiss (Doc. 6), Defendants’

Motion to Strike Plaintiff’s Memorandum in Opposition to Defendants’ Motion to Dismiss (Doc.

10), Plaintiff’s Motion to Strike Defendants’ Motion to Dismiss (Doc. 11), and Plaintiff’s Motion

to File Sur-Reply (Doc. 14). The parties have consented to the jurisdiction of the undersigned

United States Magistrate Judge pursuant to 28 U.S.C. § 636(c)(1). (Doc. 17). For the reasons set

forth below, Defendants’ Motion to Dismiss will be granted, and the other Motions will be denied

as moot.

I. Background

           Plaintiff John Fletcher (“Plaintiff” or “Fletcher”) alleges that he was injured while

working for Defendant Shade Tree Service Company (“Shade Tree”) in October 2016. He further

alleges that he reported his injury to his manager when he was hurt, but that he was discouraged

from filing a workers’ compensation claim. In July 2017, Fletcher filed a workers’ compensation

claim (“Claim”) relating to the injury he allegedly sustained while working for Shade Tree.

Plaintiff’s workers’ compensation matter is currently pending before the Missouri Division of
Workers’ Compensation.1 Defendants The North River Company (“North River”) and United

States Fire Insurance Company (collectively, the “Insurance Companies”) provide workers’

compensation insurance coverage for Shade Tree. Plaintiff also makes reference to the Line

Construction Benefit Fund (“LINECO Plan”), which is not a party to this lawsuit. The LINECO

Plan is an employer welfare benefit plan for the tree trimming industry, governed by the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1000, et seq., and

of which Plaintiff is a beneficiary, and Shade Tree is a contributing employer. Plaintiff alleges that

the LINECO Plan requires that on the job injuries be dealt with through the workers’ compensation

system, and “that couldn’t happen here because Defendant’s policy prevented workers’ [sic] from

filing claims.” Plaintiff further seems to be alleging that if the workers’ compensation action is not

resolved in his favor, then he may be liable for certain medical expenses, and that this would

somehow violate the provisions of the LINECO Plan.

         Plaintiff filed the instant action, asking the Court to clarify who is “primarily liable to pay

the current and future medical expenses for accidental injuries sustained in the course and scope

of his employ, and that Defendant LINECO’s benefit fund provides coverage secondary to

Defendant North River Insurance Company.” (Doc. 1 at 6). In Count I, Plaintiff asks the Court to

“examine the LINECO Benefit Plan and the facts and circumstances of Defendant Shade Tree

Service Companies [sic] workers [sic] compensation practices and . . . to advise all Parties as to

their rights under the plan with respect to responsibility for payment under the plan.” Id. at 10. In

Count II, Plaintiff “seeks an order of equitable relief finding that Defendant Shade Tree must

comply with the provisions of the LINECO Plan and . . . with Missouri law.” Id. at 11. Defendants

filed a motion to dismiss Plaintiff’s complaint pursuant to Fed. R. Civ. P. 12(b)(6), contending that


1 A copy of Plaintiff’s Claim for Compensation, dated July 20, 2017, with Injury Number 16-107528 is
attached as an exhibit to Defendant’s Motion to Dismiss. (Doc. 6-1).

                                                   2
Plaintiff’s action has not yet ripened into an actual case or controversy appropriate for judicial

review. As further discussed below, the Court agrees.

II. Discussion

         Plaintiff brings his claims in the form of a declaratory judgment action.2 Under the

Declaratory Judgment Act, any federal court “may declare the rights and other legal relations of

any interested party seeking such declaration, whether or not further relief is or could be sought.”

28 U.S.C. § 2201(a). When considering a declaratory judgment action, a district court must first

determine whether the action is justiciable, which frequently boils down to a question of ripeness.

The ripeness doctrine is grounded in both the jurisdictional limits of Article III of the Constitution

and prudential considerations of effective court administration. Bender v. Educational Credit

Mgmt. Corp., 368 F.3d 846, 847-48 (8th Cir. 2004). “Article III limits court to deciding actual

‘Cases’ and ‘Controversies,’ U.S. Const. art. III, § 2, thereby prohibiting them from issuing

advisory opinions.” Pub. Water Supply Dist. No. 8 v. City of Kearney, 401 F.3d 930, 933 (8th Cir.

2005). “[R]ipeness . . . determine[s] when . . . litigation may occur. Specifically, the ripeness

doctrine seeks to separate matters that are premature for review because the injury is speculative

and may never occur, from those cases that are appropriate for federal court action.” Erwin

Chemerinsky, Federal Jurisdiction § 2.4.18 (7th Ed. 2016). “Because ripeness is one aspect of the

constitutional requirement of a ‘Case’ or ‘Controvers[y],’ if the case is not ripe for review, there

is no case or controversy and the court lacks subject matter jurisdiction.” See Bender, 368 F.3d at

848.




2  Plaintiff also brings a claim that the Court will construe as a petition for writ of mandamus. Plaintiff
asks this Court to order the Administrative Law Judge in his underlying workers’ compensation case to
refrain from “administering any decision that compromises Plaintiff Fletcher’s rights under ERISA.”
However, federal district courts do not have jurisdiction to issue a writ of mandamus against a state actor
or agency. See Moye v. Clerk, DeKalb County Sup. Court, 474 F.2d 1275, 1275-76 (5th Cir. 1973).

                                                     3
         Whether an actual controversy exists must be determined on a case-by-case basis, and the

fundamental test used to determine whether a case presents an actual controversy ripe for review

within the meaning of the Declaratory Judgment Act is whether there is a “substantial controversy

between parties having adverse legal interests of sufficient immediacy and reality” to warrant the

issuance of a declaratory judgment. McLeod v. General Mills, Inc., 856 F.3d 1160, 1166 (8th Cir.

2017). The disagreement must not be speculative or contingent, but must have taken on “fixed

and final shape” so the Court can fully know what issues it is deciding and what effect its decision

will have. Id. (“To satisfy the case-or-controversy requirement, a declaratory judgment action must

be ‘definite and concrete, touching the legal relations of parties having adverse legal interests,’

‘real and substantial,’ and ‘admi[t] of specific relief through a decree of a conclusive character, as

distinguished from an opinion advising what the law would be upon a hypothetical state of facts.”)

(quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007); see also Taylor v.

Brotherhood of Ry. & Steamship Clerks, etc., 106 F.Supp. 438, 442 (D.C. 1952) (“It is well

established that the courts . . . will not judicially determine abstract questions or render a decree

upon a hypothetical state of facts framed for the purpose of invoking the advice of the court without

a real case.”). “Whether the factual basis of a declaratory judgment action is hypothetical—or more

aptly too hypothetical—for purposes of the ripeness doctrine (and concomitantly Article III) is a

question of degree.” Pub. Water, 401 F.3d at 932.

         The question before the Court, then, is whether there is a “substantial controversy

between parties . . . of sufficient immediacy and reality,” i.e., not speculative or contingent,

sufficient to warrant the issuance of a declaratory judgment. McLeod, 856 F.3d at 1166. The Court

concludes that this case is not ripe. In essence, Plaintiff is attempting to assert federal jurisdiction

by purportedly bringing a claim under ERISA § 502(a)(3) to enjoin an alleged violation of the



                                                   4
LINECO Plan, and/or to obtain “other appropriate equitable relief to redress such violations.”

ERISA § 502(a)(3). However, any such violation has not yet come to pass, and may never do so.

The hypothetical or speculative nature of the claim is clear from Plaintiff’s memorandum in

opposition to this motion to dismiss, in which he states: “[T]his Court should issue a judgement

[sic] stating that if Plaintiff’s injuries are shown to be caused on the job in the workers’

compensation proceeding, then Defendant Shade Tree . . . cannot deny primary liability for those

benefits.” (Doc. 9 at 3) (emphasis added). Plaintiff further states3 that the declaration he seeks “is

not a claim to recover money already paid. Rather, the relief is prospective and is requested so that

[he] can continue litigating his workers’ compensation case without fear that Shade Tree will

refuse to pay the LINECO Plan.” Id. at 2.

           At this point in time, Plaintiff has yet to prevail in his workers’ compensation action, and

there is currently no controversy, and, as Defendants argue, there is a high likelihood there will

never be a controversy resulting from these facts. There are any number of ways that Plaintiff’s

state workers’ compensation action could conclude. The administrative law judge may determine

that Plaintiff’s injury was not an on the job injury, and find entirely against Plaintiff, rendering this

suit irrelevant, as nothing would be owed to Plaintiff by either the Insurance Companies or the

LINECO Plan. Conversely, Plaintiff may prevail in his state action, and payment as ordered may

promptly arrive, again rendering this action unnecessary. Furthermore, even if Plaintiff were to

prevail in the workers’ compensation case, and the Insurance Companies were to refuse payment,

it is unclear to the Court how or whether that would be a violation of the LINECO Plan. Such


3  In explaining Plaintiff’s theory of the case, Plaintiff’s counsel also alleged, at the Rule 16 conference held in the
chambers of the undersigned on February 5, 2019, that Defendants have engaged in a pattern or practice of
discouraging workers from filing workers’ compensation claims. However, this allegation does not go any further in
showing that harm to Plaintiff has already occurred. Indeed, the Court notes that Plaintiff was not in fact prevented
from filing such a claim, as evidenced by his pending state workers’ compensation claim. Furthermore, if such an
allegation were true, it would seem to represent a claim that belongs to the Plan, or to other unknown workers, and
not to this Plaintiff.

                                                           5
unknown and hypothetical claims do not present an immediate or real threat of an ERISA violation

such that declaratory relief is proper at this time. Any opinion we would issue would be advisory

in nature, in contravention of Article III, and would also constitute a waste of resources, as any

number of potential outcomes in Plaintiff’s underlying state workers’ compensation claim could

come to pass which would render this federal action entirely unnecessary. See Nebraska State

AFL-CIO v. State of Nebraska, 445 F.2d 1333, 1334 (8th Cir. 1971) (“The Court is being asked to

render an advisory opinion . . . [and] that it cannot do.”)

         Accordingly,

         IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss (Doc. 6) is

GRANTED.

         IT IS FURTHER ORDERED that all other motions in this case (Docs. 10, 11, and 14)

are DENIED as moot.

         .


Dated this 16th day of April, 2019.

                                                   SHIRLEY PADMORE MENSAH
                                                   UNITED STATES MAGISTRATE JUDGE




                                                  6
